DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (U.S. 2013/0194838) hereafter Jang in view of Saxelby, Jr. et al. (U.S. Patent 6,549,409) hereafter Saxelby.
As to claim 1, Jang discloses a printed circuit comprising phase conductors (L1-L3), as shown in figures 2-5, each of which is arranged so as to be connected to one phase of a multiphase line, and
a rectifier bridge (para-0012+) comprising phase diodes (D1-D6) that are mounted on one and the same face of the printed circuit, the phase diodes (D1-D6) comprising, for each phase conductor,
a first phase diode (D1-D3) having an anode (positive) that is connected to said phase conductor and a second phase diode (D4-D6) having a cathode (negative) that is connected to said phase conductor,
the first phase diode (D1-D3) and the second phase diode (D4-D6) of each phase conductor forming a pair of the phase diodes (D1, D4; D2, D5; or D3, D6), the first and second phase diodes of each pair of phase diodes being positioned in parallel but inverted with respect to each other, an output of the rectifier bridge is connected to an impedance (R) such that a voltage across terminals (Vo) of the impedance is close to a DC voltage.
Jang does not specifically disclose a circuit board comprising the printed circuit, and the first and second phase diodes (D1-D6) lying in succession along one single positioning axis on the face of the printed circuit.
Saxelby teaches a power converter assembly as shown in figures 8-9 comprising a printed circuit board (308) comprised first and second rectifier diodes (328) lying in succession along one single positioning axis on the face of the printed circuit (308).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Saxelby employed in the circuit bard of Jang in order to provide excellent high heat density package.
As to claim 2, Jang as modified by Saxelby discloses in each pair of phase diodes, a cathode of the first phase diode (D1-D3) is connected to a cathode of a first
phase diode of a pair of phase diodes that is closest to said first phase diode, and/or an anode of the second phase diode (D4-D6) is connected to an anode of a second phase diode of a pair of phase diodes that is closest to said second phase diode.
As to claim 3, Jang as modified by Saxelby teaches each phase diode (328) has a phase diode axis that passes through a central point (the line not shown, passed through the positive to the negative terminals), through the anode and through the cathode of said phase diode, the phase diode (328) axes being parallel to one another and being perpendicular to the positioning axis.
As to claim 4, Jang as modified by Saxelby teaches the central points of the phase diodes (328) are aligned along an alignment axis that is parallel to the positioning axis.
As to claim 12, Jang as modified by Saxelby teaches the printed circuit (308) has two layers of copper (wirings or pads).
As to claim 13, Jang as modified by Saxelby teaches the circuit board or assembly (300, 308) capable of being used in a vehicle with built-in an electricity meter according to claim 1.

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848